                                           Case 2:20-cv-00610-KJM-CKD Document 12 Filed 05/06/20 Page 1 of 1


                                       1

                                       2

                                       3

                                       4

                                       5

                                       6                                UNITED STATES DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA
                                       7
                                           HEATHER HAMPTON,                                     Case No.: 2:20-CV-00610-KJM-CKD
                                       8
                                                               Plaintiff,
                                       9                                                        ORDER GRANTING EVENFLO
                                                  v.                                            COMPANY, INC.’S UNOPPOSED
                                      10                                                        MOTION TO STAY ALL
                                           EVENFLO COMPANY, INC.,                               PROCEEDINGS
SANTA MONICA, CALIFORNIA 90401-2386
BRYAN CAVE LEIGHTON PAISNER LLP




                                      11
                                                            Defendant(s).                       DATE:          May 15, 2020
      120 BROADWAY, SUITE 300




                                      12                                                        TIME:          10:00 a.m.
                                                                                                JUDGE:         Honorable Kimberly J. Mueller
                                      13                                                        CRTRM:         3

                                      14

                                      15

                                      16                                                  ORDER

                                      17          EVENFLO COMPANY, INC. (“Evenflo”) has submitted an Unopposed Motion to Stay

                                      18   All Proceedings in this action until the Judicial Panel on Multidistrict Litigation (“JPML”) renders

                                      19   a final decision on whether to transfer this action to a Multidistrict Litigation, In re Evenflo Co.,

                                      20   Inc., Marketing, Sales Practices & Prods Liab. Litig., MDL No. 2938 (Dkt. Nos. 1, 4). Having

                                      21   reviewed Evenflo’s Unopposed Motion to Stay, the Court enters the following order:

                                      22          1.      Evenflo’s Unopposed Motion to Stay is GRANTED.

                                      23          2.      The Litigation is STAYED pending the JPML’s final decision on whether this

                                      24                  action will be transferred to the MDL.

                                      25          IT IS HEREBY SO ORDERED.

                                      26   DATED: May 5, 2020.
                                      27

                                      28

                                            ORDER GRANTING EVENFLO COMPANY, INC.’S UNOPPOSED MOTION TO STAY ALL
                                                                      PROCEEDINGS
